DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 07/29/2021 (“Amendment”). Claims 1-10 are currently under consideration. The Office acknowledges the amendments to claims 1 and 7.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling portion” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “coupling portion,” portion 44 of sheet 53, as shown in Fig. 6).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0184054 (“Sano”) in view of Japanese Patent Publication 2002-224056 (“Onoe,” an English-language machine translation of which is provided and cited to herein) and US Patent Application Publication 2001/0016692 (“Itonaga”).
Regarding claim 1, Sano teaches [a] bag-shaped structure (Fig. 5, air bag 150) for use in a cuff for a blood pressure monitor that is configured to be wrapped around a living body and is inflated by supplying a fluid to an internal space to apply a pressure to the living body (Abstract, ¶¶s 0002, 0014), comprising: an inner wall portion that is configured to be provided on the living body's side (Fig. 5, resin sheet 154, ¶ 0052) … ; an outer wall portion that faces the inner wall portion (Fig. 5, resin sheet 151, ¶ 0052. As shown, it has a surface which faces the inner wall portion); and a pair of side wall portions (Fig. 5, resin sheets 152 and 153, which have wall portions that form the side of the bag) that are provided in a manner to be continuous with the inner wall portion and the outer wall portion (Figs. 5 and 6, as shown), have a thickness equal to a thickness of the inner wall portion (Abstract - the entire air bag is formed of a flexible sheet material, which has a thickness of 0.15 mm or less. Also see e.g. ¶ 0061, further indicating that the entire air bag is made at the same thickness), … .
Sano does not appear to explicitly teach the inner wall portion having a Shore A hardness within a range of 15 to 75, and the pair of side wall portions having a Shore A hardness that falls within a range of 20 to 95.
Onoe teaches making a bag for a blood pressure cuff out of sheets which have a Shore A hardness of 20 to 90, including e.g. 50 to 80 (page 2, last four paragraphs - note that this is a polyurethane material, which is also contemplated by ¶ 0069 of Applicant’s own specification as published).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the inner and side wall portions of Sano out of a material having a Shore A hardness in the range of e.g. 50 to 80, as in Onoe, since it has been held to be within the ordinary skill of one in the art to select, as a matter of obvious design choice, a known material on the basis of its suitability for the intended use. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
	Sano-Onoe does not appear to explicitly teach the Shore A hardness of the pair of side wall portions being larger than the Shore A hardness of the inner wall portion.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a slightly harder material for the pair of side wall portions in the combination, as in Itonaga, for the purpose of improving the balance of weight during inflation, thereby enabling pressure to be applied more stably at the measurement region within the cuff (Itonaga: ¶ 0013. Note that in Itonaga, the degree of “harder” which would accomplish this result of improved weight balance is not limited. I.e., any degree of “harder” would be beneficial), and since it has been held to be within the ordinary skill of one in the art to select, as a matter of obvious design choice, a known material on the basis of its suitability for the intended use (Itonaga: ¶ 0014, when different materials are used, the type of each material can be appropriately selected). See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 2, Sano-Onoe-Itonaga teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga further teaches wherein the Shore A hardness of the pair of side wall portions is equal to or greater than 1.2 times the Shore A hardness of the inner wall portion (the type of material to be used is a results-effective variable (Itonaga: ¶ 0014), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to make the “harder” of Itonaga e.g. 1.2 times harder, as a matter of routine optimization. This would still keep the materials within the range contemplated by Onoe, e.g. 50 Shore A for the inner wall portion and 60 Shore A for the side wall portions).
Regarding claim 3,
Regarding claim 4, Sano-Onoe-Itonaga teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga further teaches wherein the Shore A hardness of the inner wall portion falls within a range of 20 to 70 (Onoe: page 2, last four paragraphs, e.g. a Shore A hardness of 50 falls within this range), the Shore A hardness of the pair of side wall portions falls within a range of 1.2 times to 4 times the Shore A hardness of the inner wall portion (the type of material to be used is a results-effective variable (Itonaga: ¶ 0014), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to make the “harder” of Itonaga e.g. 1.2 times harder, as a matter of routine optimization. This would still keep the materials within the range contemplated by Onoe, e.g. 50 Shore A for the inner wall portion and 60 Shore A for the side wall portions), and each of the thickness of the inner wall portion and the thickness of the pair of side wall portions is larger than 0.10 mm and smaller than 0.60 mm (Sano: Abstract - the entire air bag is formed of a flexible sheet material, which has a thickness of 0.15 mm or less. Also see e.g. ¶ 0061, further indicating that the entire air bag is made at the same thickness).
Regarding claim 5, Sano-Onoe-Itonaga teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga further teaches wherein each of the side wall portions forming the pair is bent or folded toward the internal space (Sano: Figs. 5 and 6, folded in to form a bellows structure, as shown, between the inner and outer walls).
Regarding claim 6, Sano-Onoe-Itonaga teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga further teaches wherein each of the side wall portions forming the pair has a plurality of regions bent or folded toward the internal space (Sano: Figs. 5 and 6, folded in to form a bellows structure, as shown, between the inner and outer walls. Each of the sheets 152 and 153 have a plurality of bends on each side, which locate the sheet in the internal space between the inner and outer walls).
Regarding claim 7, Sano-Onoe-Itonaga teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga further teaches a coupling portion between the inner wall portion and the outer wall portion, wherein the coupling portion couples the pair of side wall portions together, divides 
Regarding claim 9, Sano-Onoe-Itonaga teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga further teaches [a] cuff for a blood pressure monitor, comprising the bag-shaped structure according to claim 1 (Sano: Abstract, ¶ 0002).
Regarding claim 10, Sano-Onoe-Itonaga teaches all the features with respect to claim 9, as outlined above. Sano-Onoe-Itonaga further teaches [a] blood pressure monitor comprising the cuff according to claim 9 (Sano: Abstract, ¶ 0002 - also see Figs. 1 and 2, showing the monitor).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sano-Onoe-Itonaga in view of Chinese Patent Publication 2595322 (“Xin,” an English-language machine translation of which is provided and cited to herein).
Regarding claim 8, Sano-Onoe-Itonaga teaches all the features with respect to claim 1, as outlined above. Sano-Onoe-Itonaga does not appear to explicitly teach the bag-shaped structure having a width within a range of 20 mm to 45 mm.
Xin teaches a cuff having an air bag width of 40 mm (the paragraph bridging pages 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the air bag of the combination 40 mm wide, as in Xin, for the purpose of sizing it for use by children (Xin: the paragraph bridging pages 1 and 2).


Response to Arguments
Applicant’s arguments filed 07/29/2021 have been fully considered. The amendments with respect to the Abstract objections are persuasive, and the objections are accordingly withdrawn. The amendment with respect to the claim objection is persuasive, and the objection is accordingly withdrawn. 
In response to the amendments and arguments regarding the interpretation under 35 USC 112(f) in claim 7, they are not persuasive. The structure of the coupling portion is still not recited in the claim. I.e., there is no detail as to what structure (such as a sheet) couples the pair of side wall portions and divides the internal space. The communication hole is not sufficient structure for performing these functions. 
In response to the arguments regarding the rejections under 35 USC 103, they are not persuasive. The Office acknowledges that there is a combination of features, identified in Tables 1 and 3 of Applicant’s disclosure, that result in both normal inflation and a low standard deviation (e.g. less than 7 mmHg, as suggested by ¶ 0169 of the specification as published). If Applicant’s argument is therefore that an exacting combination of features (inner wall portion Shore A hardness, side wall portion Shore A hardness, sheet thickness, and resin) is required to achieve the benefits of normal inflation and low standard deviation (instead of e.g. just one feature of the Shore A hardness of the side wall portions being larger than the Shore A hardness of the inner wall portion), such features are not claimed. I.e., the combination that is meant to result in higher accuracy (any of the combinations identified in Tables 1 and 3) is not actually claimed. The claims contemplate an inner wall portion Shore A hardness of 15 to 75, 15 to 70, or 20 to 70, a side wall portion Shore A hardness of 20 to 95, the side wall portion Shore A hardness being generally larger than or 1.2 to 4 times larger than the inner wall portion Shore A hardness, and the thickness of each of the inner wall portion and side wall portions being equal and larger than 0.10 mm and smaller than 0.60 mm. Even though some values that fall within these claimed ranges would result in normal inflation and low standard deviation (e.g. Table 1, example 5), it does not follow that all values in these ranges would. E.g., only claim 4 mentions a thickness of the wall portions (and even then it is a broad range). If a thickness of 0.15 mm (as in e.g. Table 1) were not used (because the claims are not limited thereto), it is unclear whether any of the desired benefits would be achieved. If a thickness of e.g. 0.60 mm were used (Table 3), it is unclear whether the benefits would be maintained in situations where the inner wall portion Shore A hardness was not 25 and the side wall portion Shore A 
I.e., criticality is not established for all values in the claimed ranges. This is especially so because the data in the tables does not appear to show patterns, as already indicated above. E.g., comparative examples 4 and 19, which have very similar features, differ as to abnormal inflation. Comparative examples 3-5 appear to indicate that increasing hardness of the side wall portions while keeping the hardness of the inner wall portion constant results in normal inflation. However, comparative example 19, which has a larger hardness for the side wall portions than comparative examples 3 and 4, results in abnormal inflation. This does not fit a pattern. Looking at comparative examples 17 and 18, it would appear that inflation abnormality and standard deviation do not depend on hardness of the inner wall portion (which is shown to range from 10 to 80). However, example 4 (from Table 1), being almost identical to comparative example 17, results in both normal inflation and low standard deviation. This again indicates that there is no pattern, and may even suggest that the inflation and standard deviation results in the tables are not conclusive. Further, from the tables, it appears that the choice of resin makes a difference, but no resin is specified in the claims. In sum, it cannot be concluded that there is criticality for the broad ranges specified in the claims.
In any case, the combination in the above rejections is maintained because the prior art suggests workable ranges for Shore A hardness (Onoe - from 20 to 90) as well as the desirability of making the side walls harder (Itonaga - for improving balance of weight). The art also teaches a suitable sheet thickness (Sano - 0.15 mm) and a suitable material (Sano and Onoe - polyurethane). The balancing of Shore A hardnesses would then have been achieved as motivated by Itonaga. 
Applicant argues that the reason for arriving at the particular combination of features is to increase measurement accuracy. However, the Office notes that the prior art can provide different reasons for combining features. As noted with respect to Onoe, a polyurethane material with a Shore A hardness of 20 to 90 is a known material for the purpose, and it therefore would have been obvious to select such a material. With respect to Itonaga, changing hardnesses of sheets would have been obvious for the purpose of improving balance of weight during inflation. These reasons are sufficient for combining the prior art references in the manner claimed. I.e., the result of measuring blood pressure with high accuracy need not be achieved. Nonetheless, when looking at Applicant’s Tables 1 and 2, comparative example 21 is similar to the features taught by the prior art (e.g. a Shore A hardness of 50, a thickness of 0.15 mm, a polyurethane material). However, because Itonaga teaches making the Shore A hardness of the side wall portions larger than that of the inner wall portion, the closest example may be example 16 from Table 1, which exhibits both normal inflation and low standard deviation. Thus, the combination would also achieve the results argued by Applicant.
Regarding the argument of unpredictability, that question arises with respect to some of the rationales identified in MPEP 2143(I), but not necessarily to rationale (G), which the Office has relied on. I.e., the Office has pointed to an advantage, identified in the prior art itself, that would have been achieved upon combination. A reasonable expectation of success would have been present because a mere change of sheet material would not be expected to change e.g. how the sheets are bonded together. Indeed, Itonaga contemplates using different types of materials for its sheets, without suggesting any difficulty in doing so.
The request for citations to Application Nos. 16349034, 16468450, and 16468395 is noted. The PGPubs 20190261870 (corresponding to 16349034) and 20200187798 (corresponding to 16468361) are cited. However, because 16468395 does not yet have a corresponding PGPub, its citation is omitted. Applicant may choose to provide such citation in an Information Disclosure Statement.
The request for an interview is also noted. However, it is stated that an Applicant Interview Request Form would be provided. Because this Form was not found, Applicant is encouraged to call the Examiner with any questions.

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791